HENRIOD, Chief Justice
(concurring in result) :
I concur in the result, except as to the technical matter of damages, which technically are only adjunct to the real law of the case here. The main opinion says the circumstances do not justify reversal because of failure to award nominal damages. The authorities cited to support such conclusion have only to do with sending a case back “for a new trial,” — not to modify a judgment. Even in the case of a new trial, such authorities can only be said that “usually” it will not justify a new trial.
Even though technically 38-1-24, U.C. A. 1953, applies where the land owner has paid off the unauthorized lien and costs, the landowner certainly should have some kind of damages where a lien has been placed against his land without any statutory authority, in the nature of slander of title, where costs incident to correct such lack of authority and consequent clouding of the title of necessity will have to be incurred by abstract or quiet title procedure. *1355It would appear to me that the statutory $20 per day penalty, at least, could be used as a formula to determine “nominal” damages, if the release were effected only a day or so late, or to determine “substantial” damages if he who clouded the title fails to uncloud it over a protracted period of time.
I think the case should be remanded for modification allowing nominal damages, if for no other reason than to permit appellants to pursue and settle certain costs to which otherwise they might be entitled.
MAUGHAN, J., concurs in the views expressed in the opinion of HENRIOD, C. J.